Citation Nr: 0429979	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for service-connected 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision which granted 
service connection for hepatitis C, and rated the condition 
30 percent from May 26, 1999, and noncompensable from June 
30, 2000.  The veteran appeals for a compensable rating for 
the condition.  In June 2004, the Board remanded the claim to 
the RO for the purpose of providing the veteran with a 
hearing.  A videoconference hearing was scheduled for August 
23, 2004, but the veteran failed to show for the hearing.  


FINDING OF FACT

The veteran's hepatitis C is currently asymptomatic. 


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis C have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2001), Diagnostic Code 7354 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1969 to August 1972.  His service records show that 
he was stationed overseas during part of this time.

In a private medical letter dated in August 1999, Dr. Rodney 
Jung indicated that the veteran had been investigated for 
chronic hepatitis 15 years previously.  He stated that the 
veteran denied ever having had hepatitis A or B or any 
illness due to hepatitis.  Dr. Jung indicated that liver 
function tests showed an abnormal increase in the SGOT and 
SGPT liver enzymes, causing him to suspect that the veteran 
had hepatitis C.  

In a private medical letter dated in December 1999, Dr. 
Benjamin Guider stated that the veteran had been found to 
have chronic type C hepatitis with abnormal liver enzymes and 
a liver biopsy which demonstrated evidence of periportal 
inflammation and some fibrosis which was performed in July 
1998.  Dr. Guider indicated that the veteran was currently 
receiving Rebetron treatment for his hepatitis C at the VA 
hospital.  He opined that the veteran probably acquired 
hepatitis C when he was in the military and stationed in 
Thailand between 1971 and 1972.  He said that the veteran was 
currently experiencing chronic fatigability and some weight 
loss, but had recently regained some weight.  He indicated 
that the veteran's prognosis would be unknown until he had 
completed a year of therapy.

VA outpatient treatment records dated from 1999 to 2000 show 
the veteran beginning Rebetron treatment for his hepatitis C 
in July 1999.  His treatment was complete one year later, in 
June 2000, and treatment was stopped.  Records from July 2000 
show the veteran indicating that he was feeling better and 
had no abdominal pain.  His appetite was good and his weight 
was stable.  An esophagogastroduodenoscopy (EGD) done in 
April 2000 had normal results.  His liver enzymes had 
returned to normal values, and his viral load was 
undetectable.  

VA outpatient treatment records from July 2001 also note 
normal values for liver enzymes and an undetectable viral 
load.      

VA outpatient treatment records dated in 2002 again note 
normal liver function tests and an undetectable viral load in 
February 2002.  In April 2002, it was indicated that with his 
sustained viral remission, the veteran was cured of chronic 
hepatitis C.  In June 2002, the hepatitis C virus was not 
detected, and the veteran said that he felt great.
Private medical records dated in April 2002 indicate that the 
veteran had a good biochemical and virological response to 
Rebetron treatment.  His response appeared to be sustained 
and tests were negative.  He reported no specific symptoms.  
The examiner's impression was hepatitis C with sustained 
urological response following treatment with Rebetron.  

In June 2002, the Board granted service connection for 
hepatitis C.  

In August 2002, the RO assigned a 30 percent rating for 
hepatitis C from May 26, 1999, and a noncompensable rating 
from June 30, 2000.  The veteran disagreed with the reduction 
to a noncompensable rating, and appealed for a compensable 
rating for the condition.

VA outpatient treatment records dated in 2003 continue to 
show asymptomatic hepatitis C.  Records from August 2003 
indicate a nondetectable viral load and no evidence of any 
virus in the veteran's blood.  It was noted that the veteran 
was a sustained responder to his treatment, and had not 
relapsed.  There was no detectable evidence of any virus and 
his liver function tests had remained normal.  The examiner 
opined that the veteran's hepatitis C had been cured based on 
his repeated blood work and serological findings.  

In a private medical letter dated in May 2003, Dr. Guider 
stated that the veteran told him that he had been informed 
that he may still have hepatitis C.  Dr. Guider reported that 
the veteran's liver function tests were normal and his 
platelet count made cirrhosis of the liver unlikely.  

In December 2003, the veteran was given a VA examination 
regarding his hepatitis.  It was indicated that he had been a 
sustained responder to treatment with no relapse.  Following 
testing, the examiner noted that the veteran had an 
undetectable viral load and his liver function tests were 
within normal limits.  The examiner's diagnosis was hepatitis 
C which was now cured.  



II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in March 2001, the April 2003 statement of the case, 
and the July 2003, September 2003, and January 2004 
supplemental statements of the case.

The Board notes that although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element" set forth in Pelegrini, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  For 
instance, the March 2001 VCAA letter specifically tells him 
to notify VA of any additional information or evidence or to 
send the evidence as soon as possible.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board also notes that the March 2001 VCAA letter sent to 
the appellant addressed the issue of service connection for 
hepatitis C rather than the current issue of a compensable 
rating for hepatitis C.  However, this issue arose after the 
Board's grant of the veteran's claim for service connection 
for hepatitis C.  Under the circumstances, a separate VCAA 
notice as to the claim for a compensable rating for hepatitis 
C is not required.  See VAOPGCPREC 8-2003 (December 22, 2003) 
(if, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).   See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the Board finds the RO 
has satisfied its obligations under the VCAA.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA examination has been provided which addresses his claim 
for a compensable rating for hepatitis C.  Service, VA, and 
private medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Compensable rating for hepatitis C

The veteran disagrees with the reduction of his service-
connected hepatitis C from 30 percent, effective May 26, 
1999, to a noncompensable rating, which has been in effect 
since June 30, 2000.  He is appealing the original assignment 
of disability evaluation following the award of service 
connection for hepatitis C.  In such a case it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  
  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the rating period in issue, the criteria for 
evaluating hepatitis C were revised.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.
  
The old criteria provide that a noncompensable rating is 
warranted where infectious hepatitis is healed and 
nonsymptomatic.  A 10 percent rating is warranted for 
infectious hepatitis which is manifested by demonstrable 
liver damage with mild gastrointestinal disturbance.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2001) (in effect 
prior to July 2, 2001).

The new criteria provide a separate Diagnostic Code for 
hepatitis C.  A noncompensable rating is warranted where 
hepatitis C is nonsymptomatic.  A 10 percent rating is 
warranted where the disease is productive of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2003) (effective July 2, 2001).

In considering the evidence regarding the veteran's service-
connected hepatitis C, the Board finds that the veteran is 
not entitled to a compensable rating under either the old or 
the new rating criteria.  VA and private medical evidence of 
record since the June 30, 2000 date on which a noncompensable 
rating was assigned shows that his hepatitis C has been 
asymptomatic, and that he has been a sustained responder to 
the Rebetron treatment he received in 1999 and 2000.  The 
evidence shows that he has normal liver function tests, and a 
viral load which is undetectable.  At his recent 2003 VA 
examination, the examiner indicated that his hepatitis C was 
cured.  Given that his hepatitis C has been nonsymptomatic 
since June 30, 2000, a compensable rating is not warranted 
for the condition.

The preponderance of the evidence is against the claim for a 
compensable rating for hepatitis C from June 30, 2000 to the 
present.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A compensable rating for hepatitis C, from June 30, 2000 to 
the present, is denied.



	                        
____________________________________________
	C. W. SYMANSKI

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



